Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 05/31/2022.
	Claims 1-5, 7, 10, 12, 14, 16-18 have been amended. Claim 9 has been canceled.    Accordingly, claims 1-8 and 10-20 are pending in this application.
	
Allowable Subject Matter
1.	The applicants’ amendments filed on 05/31/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-8 and 10-20 are allowed over the prior art of record.
2.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, pages 2-3) and the applicants’ argument (see Remarks section, pages 12-14), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to wherein the guide portion includes a first guide portion and a second guide portion which extend to either side, respectively, with respect to the vane body, and wherein a circumferential length of the second guide portion is longer than a circumferential length of the first guide portion with respect to a rotational direction of the roller so that a point of application of a back pressure against a gas pressure in the compression chamber is shifted to the second guide portion with respect to a longitudinal centerline of the vane body. 
	- Regarding claim 14: As pointed out by the applicants’ amendment (see amendment to the Claims section, pages 7-8) and the applicants’ argument (see Remarks section, pages 15-16), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a guide portion that extends from an axial end of the vane body in a direction crossing a direction in which the vane slides out of the roller, wherein the guide portion includes a first guide portion and a second guide portion which extend to either side, respectively, with respect to the vane body, and wherein a circumferential length of the second guide portion is longer than a circumferential length of the first guide portion with respect to a rotational direction of the roller so that a back pressure against a gas pressure in the compression chamber is applied on the second guide portion with respect to a longitudinal centerline of the vane body.
	- Regarding claim 16: As pointed out by the applicants’ amendment (see amendment to the Claims section, pages 7-8) and the applicants’ argument (see Remarks section, pages 15-16), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a guide portion that extends from the vane body in a direction perpendicular to a direction of sliding movement of the vane, wherein the guide portion is slidably inserted into the guide groove to restrain the vane from sliding out of the roller toward the inner circumference of the cylinder, wherein the vane body is eccentric to a rear with respect to a moving direction of the vane from a circumferential center of the guide portion, 9Serial No. 17/120,573Docket No. P-1587.01 Reply to Office Action of and wherein a point of application of a back pressure against a gas pressure in the compression chamber is formed in a direction of application of gas pressure with respect to a longitudinal centerline of the vane body.
Thus, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of a circumferential length of the second guide portion is longer than a circumferential length of the first guide portion with respect to a rotational direction of the roller so that a point of application of a back pressure against a gas pressure in the compression chamber is shifted to the second guide portion with respect to a longitudinal centerline of the vane body so that the hermetic compressor is provided not only for preventing the vane supported by the swing bushing from being displaced by the gas pressure and separated from the cylinder, thereby suppressing leakage among the compression chambers but also for improving the compression efficiency by reducing the friction loss with the inner circumference of the cylinder being an elliptical, as set forth in the applicants’ specification on page 2, para. [0004] and page 18, para. [0066] and para. [0067].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746